t c summary opinion united_states tax_court benson b berry and melissa wells-berry petitioners v commissioner of internal revenue respondent docket no 21475-03s filed date benson b berry pro_se amy dyar seals for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioners are entitled to claim a dependency_exemption deduction for petitioner benson b berry’s son bb from a previous marriage and whether petitioners are entitled to a child_tax_credit for taxable_year with respect to bb background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in rock hill south carolina on the date the petition was filed in this case benson b berry petitioner appeared before the court and presented petitioners’ case petitioner wife melissa wells-berry did not appear on date petitioner and ernestine berry ernestine were married during the marriage petitioner and ernestine had four children only one child of the marriage bb is at issue in the case at bar 1petitioners claimed exemptions for bb and ww the court uses only the minor children’s initials on their federal_income_tax return both of which were disallowed in the notice_of_deficiency at trial respondent conceded that petitioners were allowed to claim the dependency_exemption deduction with respect to ww and that they were entitled to the child_tax_credit for taxable_year with respect to ww as a result of respondent’s concessions the deficiency for taxable_year now in controversy is dollar_figure petitioner and ernestine were divorced on date by a final divorce decree entered by the family court of the third judicial circuit of sumter county south carolina the divorce decree states in pertinent part before proceeding counsel advised the court that the parties had entered into an agreement which resolved all of the issues before the court except the issue of divorce and the issue of attorneys fees the agreement was recited as follows mrs berry would retain the sole care custody and control of the parties’ four children mr berry would have reasonable and liberal visitation with them including one week at the beginning and end of each summer provided such was acceptable to the children mr berry would pay child_support in the amount of dollar_figure per month to mrs berry by direct military allotment beginning date and monthly thereafter on or about date the family court of the third judicial circuit of sumter county south carolina entered a qualified_domestic_relations_order qdro with respect to petitioner and ernestine’s divorce the qdro states in pertinent part this matter was before the court pursuant to a complaint filed by the plaintiff requesting a reduction in child_support the defendant ernestine filed an answer seeking an increase in child_support alimony interest in the plaintiff’s petitioner’s military retirement and attorney’s fees based upon the testimony presented the court makes the following findings_of_fact child_support the court finds that the plaintiff petitioner is entitled to reduction in his child_support payments there are two minor children remaining in the home the parties also have an year old daughter who is now pregnant and she has completed high school the court finds that the year old is emancipated and should not be considered for purposes of determining child_support the plaintiff petitioner has a gross monthly income of dollar_figure per month the defendant ernestine earns dollar_figure per month from a part-time job at target she recently became employed at harris teeter and works approximately hours per week at the rate of dollar_figure per hour the defendant’s ernestine’s gross monthly income is dollar_figure the parties have a combined gross monthly income of dollar_figure according to the south carolina child_support guidelines the monthly child_support obligation for two children when the parties have a combined gross monthly income of dollar_figure is dollar_figure per month the plaintiff petitioner will be given credit for dollar_figure per month he pays for health insurance on the minor children the total monthly combined child_support obligation is dollar_figure per month the plaintiff’s petitioner’s proportional share of the combined monthly child_support obligation i sec_64 or dollar_figure less dollar_figure for health insurance for a total of dollar_figure per month the reduction in child_support will begin on date and continue each month thereafter until further order of the court the qdro did not modify the custody provision of the final divorce decree during taxable_year petitioner was retired from military service and was employed as a store manager for bi-lo petitioner paid child_support to ernestine in the amount of dollar_figure per month during taxable_year petitioner also paid for health insurance for bb during taxable_year ernestine was employed full-time by harris teeter as a cashier during tax_year she reported on her federal_income_tax return gross_income of dollar_figure according to the final divorce decree ernestine had both physical and legal custody of bb during taxable_year on or about date petitioners filed their form_1040 u s individual_income_tax_return for the taxable_year in their return petitioners claimed bb as their dependent and claimed the resulting dependency_exemption deduction as well as the resulting child_tax_credit there was no attachment regarding any waiver or declaration such as a form_8332 release of claim to exemption for child of divorced or separated parents executed by ernestine stating that she was releasing her claim to the exemption deduction for bb in fact ernestine at no time gave petitioner verbal or written permission to claim bb as his dependent for the taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to either the claimed dependency_exemption deduction or the claimed child_tax_credit therefore petitioner bears the burden of showing that he correctly claimed both the dependency_exemption deduction for bb along with the child_tax_credit with respect to bb deduction for dependency_exemption a taxpayer may claim a dependency_exemption for a child as long as the child meets the statutory definition of dependent sec_151 sec_152 ordinarily a taxpayer may claim a child as a dependent for a particular calendar_year only if the taxpayer provides over half of the child’s support during that calendar_year see sec_152 however special rules determine which parent may claim a minor child as a dependent where the parents are divorced or separated see sec_152 prior to the definition of dependent led to substantial controversy in cases involving divorced or separated taxpayers because determining which parent provided over one-half of a child’s support presented difficult issues of proof and substantiation see h rept part pincite in congress amended sec_152 to simplify the rules for determining which parent properly may claim the dependency_exemption for federal_income_tax purposes see deficit_reduction_act_of_1984 publaw_98_369 98_stat_799 the pertinent parts of sec_152 as amended provide sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent under sec_152 as amended the custodial parent2 is entitled to claim the dependency_exemption with respect to his or her child unless one of three exceptions applies none of which are at issue in the case at bar see sec_152 hughes v commissioner tcmemo_2000_143 brignac v commissioner tcmemo_1999_387 sec_1_152-4t a q a-2 temporary income_tax regs fed reg date custody is determined by the terms of the most recent decree of divorce or subsequent custody decree and will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs petitioner testified at trial that during taxable_year bb resided with him during the entire summer of and on weekends and holidays during the school year petitioner did not present any documentation to substantiate such a claim 2in this opinion we refer to the parent having physical custody for the greater part of the year as the custodial_parent and to the parent who is not the custodial_parent as the noncustodial_parent see sec_152 flush language petitioner further testified that he supplied percent of the entire amount of support which bb received during taxable_year petitioner paid ernestine dollar_figure per month in child_support for bb during taxable_year and he paid for bb’s health insurance petitioner also testified that he bought all of bb’s clothes and school supplies however ernestine testified that bb did not reside with petitioner for the entire summer of and that bb only resided with petitioner during the year in issue on occasional weekends and during a week-long vacation over the summer upon the basis of the record and the final divorce decree we conclude that ernestine had both legal custody and physical custody for more than one-half of the calendar_year of bb during taxable_year therefore she was the custodial_parent in and petitioner was the noncustodial_parent thus the general_rule of sec_152 applies and ernestine as the custodial_parent is treated as supplying over one-half of bb’s support during the taxable_year even if the noncustodial_parent actually provided over half of the child’s support during the year respondent’s determination on this issue is sustained child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioners are not entitled to the dependency_exemption deduction under sec_151 for bb accordingly bb is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioners are not entitled to a child_tax_credit under sec_24 with respect to bb in view of the foregoing we sustain respondent’s determination on this issue furthermore we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
